Citation Nr: 1009865	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-26 598	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and bipolar disorder .

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The Veteran had active service from August 1972 to September 
1976.

The appeal arises from a rating decision in July 2004 by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT


1.  Competent evidence of a current PTSD diagnosis is not of 
record.

2.  There is no competent medical evidence that an acquired 
psychiatric disorder other than PTSD, to include bipolar 
disorder, was manifested in service or within one year 
thereafter, nor is there competent evidence that such a 
psychiatric disorder is causally or etiologically related to 
service in any way.

3.  Service connection is not in effect for any disability.


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder, 
to include PTSD and bipolar disorder, is not established.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 
(2009).

2.  In the absence of a service-connected disability, the 
claim of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities lacks 
legal merit.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16 
(2009); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Statutes and Regulations for Service Connection - 
PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the 
record must contain the following:  (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (DSM-IV). 38 C.F.R. § 3.304(f).  
The Court of Appeals for Veterans Claims (Court) has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV.  Cohen, supra.  According to the current 
criteria, a diagnosis of PTSD requires exposure to a 
traumatic event, or stressor.  A stressor involves exposure 
to a traumatic event in which the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others, and the 
person's response involved intense fear, helplessness, or 
horror.  The sufficiency of a stressor is a medical 
determination, and the occurrence of a claimed stressor is an 
adjudicatory determination.  Id.

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f)(1).  

In this case, the Veteran's claimed stressors are not related 
to combat and also include an alleged physical assault during 
service.  

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen v. 
Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996). 

Also, cases involving allegations of personal assault fall 
within the category of situations in which it is not unusual 
for there to be an absence of service records documenting the 
events of which the veteran complains.  Therefore, evidence 
from sources other than the veteran's service records may 
corroborate an account of a stressor incident.  See, e.g., 
Patton v. West, 12 Vet. App. 272, 281 (1999).  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.

With regard to personal assault cases, the Court has pointed 
out that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) 
(citing VA Adjudication Procedure Manual M21-1 (M21-1), Part 
III, 5.14c (8)-(9)) (later redesignated as Part VI, 
11.38b(2), and now rescinded), aff'd 124 F.3d 228 (Fed. Cir 
1997).  The Court has also held that these provisions of M21-
1, which provided special evidentiary procedures for PTSD 
claims based on personal assault, were substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR).  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. D, Para. 17 (2006), entitled "Developing Claims for 
Service Connection for PTSD Based on Personal Trauma."  

The Board is not required to accept the veteran's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is 
also clear that the Board is not required to accept the 
veteran's statements regarding his alleged stressors, if the 
Board does not find the statements regarding his stressors to 
be credible.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit-of-the-doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).




Factual Background and Analysis

During the course of the appeal, the Veteran has identified 
two events which he considers to be the precipitating causes 
of his claimed PTSD.  First, he contends that he was 
assaulted by several soldiers in 1972, during basic training, 
when he sought to intervene when a fellow service-man was 
being beaten.  Second, he maintains that he was on board a 
helicopter carrier, the USS Tripoli, when it collided with 
another helicopter carrier sometime between May and September 
1974.  

That notwithstanding, the critical element in this case is 
that, based upon the evidentiary record as a whole, the 
Veteran lacks a proper diagnosis of PTSD.  

Service treatment records (STRs) fail to reveal any 
significant psychiatric symptomatology, consultations or 
diagnoses other than at service discharge.  

VA outpatient treatment records dated 1998 to 2006 show 
psychiatric treatment for symptoms variously attributed to 
schizoaffective disorder, bipolar affective disorder with 
psychotic features, major depression and a psychotic 
disorder.  There are also several references in the medical 
records to the Veteran's psychiatric disorder being related 
to current situational problems.  For example, records dated 
in June 1999 note that he complained of depression secondary 
to a fight with his wife, that he was broke and not coping 
well with a new job.  During psychological evaluation in 
August 2000, the Veteran scored in the negative range for 
PTSD.  Subsequent records dated in February 2003 reflect he 
sought treatment for stress related to significant family 
problems.  The clinical assessment was history of episodic 
psychosis with catatonia.  The Veteran's wife reported that 
he had experienced very similar episodes requiring 
hospitalization as early as 1978.  

The Board further observes that competent medical evidence 
has been submitted which indicates the Veteran's psychiatric 
disorder began in service based upon evidence of behavioral 
changes while on active duty.  Specifically, a March 2004 
medical statement from a private physician, noted that 
individuals who have a currently diagnosed bipolar disorder 
can often be shown, by virtue of medical records, to have 
had, in retrospect, symptoms or behaviors in the military 
which almost certainly represented the onset of the illness.  
The physician stated that from records sent by the Veteran's 
former attorney, it appeared the Veteran had been a fine 
soldier in 1975, but then began a series of behaviors in 1976 
which led to various disciplinary actions.  He stated that a 
major mood change (the first manifestation of the Veteran's 
bipolar illness) could certainly be a plausible explanation 
for the abrupt change in his attitude.  However, the 
physician acknowledged that he simply did not have enough 
information to give the opinion that this was at least as 
likely as all other possible explanations.  

In January 2008, the Board remanded this case to arrange for 
the Veteran to undergo VA examination, which was accomplished 
in October 2009.  At that time the examiner reviewed the 
claims file in its entirety, took a detailed history of the 
Veteran's military service, post-service symptoms, and 
complaints.  The examiner referred to a 1996 discharge 
summary, which showed the Veteran had been hospitalized for a 
brief pyschotic disorder.  His family provided a history of 
three previous psychotic episodes over the last 15 years, 
each associated with the loss of a loved one and which 
resolved quickly.  A followup treatment note indicated that 
his first psychotic episode occurred in 1978 upon learning 
that his mother had been diagnosed with cancer.  He 
experienced a second episode in 1982 and a third in 1989 
during a period of marital and financial difficulty.  He 
experienced a fourth episode soon thereafter.  His next 
episode took place two weeks prior to this evaluation.  

Although the Veteran also described his stressors in some 
detail, the examiner concluded he did not meet the full DSM-
IV criteria for a diagnosis of PTSD.  Instead, the Axis I 
diagnosis was bipolar disorder not otherwise specified, with 
psychotic features, in remission.  He explained that the 
Veteran and his treatment records show a history of brief 
(lasting one to several days) psychotic or manic episodes, 
that come on quickly, remit quickly and appear to occur 
during times of stress.  While a psychotic disorder is a good 
possibility, given the history of depressive disorders and 
manic episodes, it is more likely that the Veteran has a 
bipolar disorder with psychotic features.  

The examiner also concluded the Veteran's bipolar disorder 
was less likely as not incurred in or aggravated by service.  
He explained that it did not appear that this condition 
existed prior to service and thus was not aggravated by it.  
He referred to the letter from the private physician 
indicating that the Veteran's behavior changes in service 
were early signs or symptoms of bipolar disorder.  However 
there was no evidence in the service treatment records or any 
service records of any symptoms of bipolar disorder other 
than behavior changes (the Veteran started receiving 
disciplinary actions), which could be explained by an number 
of reasons.  In addition, the Veteran's first noted mental 
health treatment for his condition was not until 1996 years 
after his discharge.  Finally it appears from reviewing the 
entire available records that his symptoms have a pattern 
where most come on suddenly and remit quickly, with either no 
symptoms or depressive symptoms in between manic/psychotic 
episodes.  There is no evidence in the service records of 
anything suggestive of this.  As such it was his opinion that 
the bipolar disorder was less likely as not incurred in the 
military.  

In summary, the Veteran's claim for PTSD is implausible since 
there is no credible medical diagnosis of this condition in 
the record.  A substantial negative piece of evidence is the 
2009 VA psychiatric examination report, which was conducted 
for the express purpose of determining whether the Veteran 
met the diagnostic criteria for PTSD.  Here, the VA examiner 
reviewed the complete claims file and was able to fully 
consider and comment upon all the evidence currently of 
record in expressing his diagnostic opinion.  Moreover, in 
rendering his opinion, he referred to the Veteran's stressors 
and specific medical history to support his conclusion.  He 
considered the relevant diagnostic criteria and specified the 
ways in which the Veteran failed to meet the criteria for a 
diagnosis of PTSD, without disputing his stressors.  

The record also includes several other diagnosed acquired 
psychiatric conditions.  As noted above, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  

Here, the most recent post-service treatment records indicate 
the presence of bipolar disorder, but do not show that any 
psychiatric disorders, initially treated in 1996, were 
manifested as a chronic disease prior to that date, and 
reflect no reference to them as being related to military 
service.  Other evidence of record contains a clinical 
reference to symptoms in 1978, two years after his service 
separation.  Yet, even that date leaves a significant gap 
between service and the initial complaints.  In this case, 
the lack of any evidence of complaints or symptoms in the 
intervening years since active service must be considered as 
a factor, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).  

After careful consideration of the conflicting evidence in 
this case, the Board finds that the opinion expressed by the 
VA examiner is more convincing and probative than the 
contrary opinion expressed by the Veteran's private medical 
provider.  The VA opinion is a detailed and reasoned response 
based upon a review and analysis of the entire record and is 
couched in terms of greater certainty and supporting 
rationale.  In rendering his opinion, the VA examiner took 
into account the veteran's history of behavior before during 
and after service and referred to specific documents and 
medical history to support his conclusion.  Additionally, the 
VA opinion reflects access to the findings from the Veteran's 
own treating physician.  Because the VA examiner reviewed the 
complete claims file he was able to fully address the salient 
question as to the origin of the Veteran's bipolar disorder 
and the relationship between it and service.  

In contrast, the private medical opinion is considerably 
weakened by the fact that there is no indication the private 
physician reviewed any relevant evidence in the claims file.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.); Elkins v. Brown, 
(rejecting a medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
STRs or another relevant documents which would have enabled 
them to form an opinion as to service connection on an 
independent basis).  The private medical opinion, in context, 
is merely the recordation of the history as related by the 
Veteran, and does not represent a probative medical 
conclusion or opinion by the author.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  

However, we do recognize that such an opinion cannot be 
rejected solely because it is based upon history supplied by 
the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005).  Moreover, the Court has very recently held that 
claims file review, as it pertains to obtaining an overview 
of a claimant's medical history, is not a strict requirement 
for private medical opinions, and that a private medical 
opinion may not be discounted solely because the opining 
clinician did not describe review of the claims file.  
Nieves-Rodriguez v. Peake, No. 06-312, (U.S. Vet. App. Dec. 
1, 2008).

Nonetheless, the critical question is whether the medical 
opinion is credible in light of all the evidence.  In fact, 
the Board may reject a medical opinion that is based on facts 
provided by the veteran which have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the veteran which formed the 
basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (Board may reject such statements of the 
veteran if rebutted by the overall weight of the evidence).  

That said, the private opinion is contradicted by the overall 
evidence.  When viewed against the background of the entirety 
of the claims file, the opinion is too equivocal to provide a 
proper basis for establishing a link between the Veteran's 
bipolar disorder and service.  Although the opinion appears 
to be based, in part, on a review of some service records, 
even then the private physician never directly linked, with 
any degree of medical certainty, the Veteran's bipolar 
disorder to service.  He reported that a major mood change 
could certainly be a plausible explanation for the Veteran's 
abrupt change in attitude during service, but also noted that 
he simply did not have enough information to conclude that it 
was at least as likely as all other possible explanations.  
At best, the opining physician does little more than indicate 
the possibility that the Veteran's bipolar disorder is 
related to service.  The Court has also held that medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

After weighing all the evidence, the Board finds great 
probative value in the VA examiner's conclusion, and, in 
light of the other evidence of record, the opinion is 
sufficient to satisfy the statutory requirements of producing 
an adequate statement of reasons and bases where the expert 
has fairly considered material evidence which appears to 
support the veteran's position.  Wray v. Brown, 7 Vet. App. 
488, at 492-93 (1995).  Therefore, the Board finds the 
opinion from the VA examination to be of greater probative 
value than the private medical opinion.  The private medical 
opinion, while not discounted entirely, is entitled to less 
weight.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).


Pertinent Statutes and Regulations - TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2009).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is 
"whether the Veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may not be given to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

Factual Background and Analysis

The Veteran has filed a claim for TDIU, contending that he is 
unable to work as a result of his service-connected 
conditions.  He has essentially predicated his TDIU claim on 
establishing service connection for a psychiatric disorder.  
However, as noted, service connection for an acquired 
psychiatric disorder, to include PTSD and bipolar disorder 
has been denied.  

Service connection is not otherwise in effect for any other 
disability. 

Without a service connected disability TDIU cannot be 
awarded.  As there is a lack of entitlement under the law, 
the application of the law to the facts is dispositive.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The appeal is 
accordingly denied.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in May 2003, May 2004, April 2006 and March 
2008 the RO informed the Veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  These letters also informed him 
of how disability ratings and effective dates are assigned.  
See Dingess v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  Relevant in-
service and post-service treatment reports are of record and 
the RO obtained the Veteran's service personnel records and 
the RO obtained a VA examination in October 2009.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the 2009 VA examination is more than 
adequate, as it reflects a full review of all medical 
evidence of record, is supported by sufficient detail, and 
refers to specific documents and medical history as well as 
the Veteran's in-service history to support the conclusions 
reached.  It is therefore the Board's conclusion that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, supra.



VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, supra.  

ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and bipolar disorder is denied.

Entitlement to TDIU is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


